Case 20-20146      Doc 23     Filed 12/25/20 Entered 12/25/20 23:16:07            Desc Imaged
                             Certificate of Notice Page 1 of 4
                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                          Eastern Division

  In Re:                                     )               BK No.:     20-20146
  Melissa Ann Coleman                        )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
                Debtor(s)                    )

                                        Order Confirming Plan

         The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 7, having been found by
  the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
  CONFIRMED.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
  Dated: December 22, 2020                                         United States Bankruptcy Judge
           Case 20-20146                Doc 23          Filed 12/25/20 Entered 12/25/20 23:16:07                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-20146-CAD
Melissa Ann Coleman                                                                                                    Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: cmendoza1                                                             Page 1 of 3
Date Rcvd: Dec 23, 2020                                               Form ID: pdf003                                                           Total Noticed: 44
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 25, 2020:
Recip ID                   Recipient Name and Address
db                     +   Melissa Ann Coleman, 2430 East 73rd Street, Chicago, IL 60649-3417
29114783               +   America Web Loan, 3910 W. 6th Avenue, PO Box 277, Stillwater,OK 74076-0277
29114767               +   Atlantic Capital BANK, Attn: Bankruptcy Dept., 945 E Paces Ferry Rd Ne, Atlanta,GA 30326-1362
29114780               +   Bison Green, P.O. Box 191, Pine Ridge,SD 57770-0191
29114786               +   Blue Trust Loans, P.O. Box 1754, Hayward,WI 54843-1754
29114794               +   City of Chicago Bureau Parking, Bankruptcy Dept/City Clerk, 121 N. LaSalle St, Room 107, Chicago,IL 60602-1242
29133091               +   City of Chicago Department of Finance, Chicago Dept. of Law Bankruptcy, 121 N Lasalle St. Suite 400, Chicago IL. 60602-1264
29114791                   Cook County Hospital, Attn: Bankruptcy Department, 1838 W. Harrison, Chicago,IL 60612
29117348                   Dash of Cash, P.O. Box 1329, Kahnawake, QC J0L1B0
29114773               +   Equifax, Attn: Bankruptcy Dept., PO Box 740241, Atlanta,GA 30374-0241
29114772               +   Experian, Attn: Bankruptcy Dept., PO Box 2002, Allen,TX 75013-2002
29114753               +   First Premier BANK, Attn: Bankruptcy Dept., 601 S Minnesota Ave, Sioux Falls,SD 57104-4868
29114777               +   Good Loans Fast, PO Box 212, Batesland,SD 57716-0212
29114779               +   Helixfi Loans, 1801 Main St, Kansas City,MO 64108-2352
29114793               +   ICS/Illinois Collection Serv., Bankruptcy Dept., 8231 W. 185th Street, Tinley Park,IL 60487-9356
29114770               +   ILLINOIS CORPORATION SERVICE C, Registered Agent for, GM Financial, 801 ADLAI STEVENSON DRIVE, Springfield,IL
                           62703-4261
29114752                   Kohls/Capone, Attn: Bankruptcy Dept., N56 Ridgewood Dr, Menomonee Fal,WI 53051
29114768                   LEAD BANK, Attn: Bankruptcy Dept., D And 3Rd Streets, Garden City,MO 64747
29114778               +   Lendumo, PO BOX 542, Lac Du Flambeau,WI 54538-0542
29114774               +   Little Lake, 2770 Mission Rancheria Rd #393,, Lakeport,CA 95453-9612
29114775               +   Loans not Sharks, 6128 W Fairview Ave, Suite 1-B, Boise,ID 83704-5091
29114785               +   Makwa Finanicial, PO BOX 343, Lac Du Flambeau,WI 54538-0343
29114784                   Mountain Summit Financial, 635 East Hwy 20, F, Upper Lake,CA 95485
29114790               +   Provident Hospital of Cook Co., Bankruptcy Department, 500 E. 51st St., Chicago,IL 60615-2494
29114782               +   Sierra Financial, P.O. Box 647, Santa Ysabel,CA 92070-0647
29114781               +   Target Cash now, PO Box 581, Hays,MT 59527-0581
29114771               +   Transunion, Attn: Bankruptcy Dept., PO Box 1000, Chester,PA 19016-1000
29114787               +   USA Web Cash, Genesis Financial, 3175 Commercial Avenue, Suite 201, Northbrook,IL 60062-1924
29114788               +   West Side Lending, PO Box 687, Keshena,WI 54135-0687

TOTAL: 29

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                  Date/Time                                  Recipient Name and Address
29127966                   Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                       Dec 24 2020 01:25:00                       AmeriCredit Financial Services, Inc., dba GM
                                                                                                                  Financial, P O Box 183853, Arlington, TX 76096
29114776               + Email/Text: customerservice@brightlending.com
                                                                                        Dec 24 2020 01:28:00      Bright Lending, PO Box 578,, Hays,MT
                                                                                                                  59527-0578
29114756               + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Dec 24 2020 01:25:00                           COMENITY BANK/Avenue, Attn: Bankruptcy
                                                                                                                  Dept., Po Box 182789, Columbus,OH 43218-2789
29114755               + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Dec 24 2020 01:25:00                           COMENITY BANK/Torrid, Attn: Bankruptcy
                                                                                                                  Dept., Po Box 182789, Columbus,OH 43218-2789
           Case 20-20146              Doc 23         Filed 12/25/20 Entered 12/25/20 23:16:07                                Desc Imaged
                                                    Certificate of Notice Page 3 of 4
District/off: 0752-1                                               User: cmendoza1                                                        Page 2 of 3
Date Rcvd: Dec 23, 2020                                            Form ID: pdf003                                                      Total Noticed: 44
29130145              + Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                   Dec 24 2020 00:49:46     Capital One N.A., by American InfoSource as
                                                                                                            agent, 4515 N Santa Fe Ave, Oklahoma City, OK
                                                                                                            73118-7901
29114757              + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Dec 24 2020 00:49:13     Credit ONE BANK NA, Attn: Bankruptcy Dept.,
                                                                                                            Po Box 98875, Las Vegas,NV 89193-8875
29114758              + Email/Text: electronicbkydocs@nelnet.net
                                                                                   Dec 24 2020 01:26:00     DEPT OF EDUCATION/NELN, Attn: Bankruptcy
                                                                                                            Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114795              + Email/Text: bankruptcy@speedyservicing.com
                                                                                   Dec 24 2020 01:27:00     Dash of Cash, 40 E Main Street, Ste 508D,
                                                                                                            Newark,DE 19711-4639
29114769              + Email/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM
                                                                    Dec 24 2020 01:25:00                    GM Financial, C/O GM Financial, Po Box
                                                                                                            181145, Arlington,TX 76096-1145
29114789                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Dec 24 2020 00:49:11     Chase Bank, Bankruptcy Department, PO Box
                                                                                                            15298, Wilmington,DE 19850
29138941              + Email/Text: JCAP_BNC_Notices@jcap.com
                                                                                   Dec 24 2020 01:26:00     Premier Bankcard, Llc, Jefferson Capital Systems
                                                                                                            LLC Assignee, Po Box 7999, Saint Cloud Mn
                                                                                                            56302-7999
29114754              + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Dec 24 2020 00:49:18                Synchrony BANK, C/O Portfolio Recov Assoc,
                                                                                                            150 Corporate Blvd, Norfolk,VA 23502-4952
29115512              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Dec 24 2020 00:54:10     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
29114792              + Email/Text: SRCO-Bankruptcy@advocatehealth.com
                                                                                   Dec 24 2020 01:27:00     Trinity Hospital, Bankruptcy Department, 2320
                                                                                                            East 93rd St., Chicago,IL 60617-3909
29126971              + Email/Text: electronicbkydocs@nelnet.net
                                                                                   Dec 24 2020 01:26:00     US Department of Education c/o Nelnet, 121
                                                                                                            South 13th Street, Suite 201, Lincoln NE
                                                                                                            68508-1911

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
29145555        *P++          AMERICREDIT FINANCIAL SERVICS DBA GM FINANCIAL, PO BOX 183853, ARLINGTON TX 76096-3853, address
                              filed with court:, Americredit Financial Services, Inc., Dba GM Financial, P.O Box 183853, Arlington, TX 76096
29133092        *+            City of Chicago Department of Finance, Chicago Dept. of Law Bankruptcy, 121 N Lasalle St. Suite 400, Chicago IL. 60602-1264
29114759        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114760        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114761        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114762        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114763        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114764        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114765        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904
29114766        *+            DEPT OF EDUCATION/NELN, Attn: Bankruptcy Dept., 121 S 13Th St, Lincoln,NE 68508-1904

TOTAL: 0 Undeliverable, 10 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.
           Case 20-20146             Doc 23         Filed 12/25/20 Entered 12/25/20 23:16:07                               Desc Imaged
                                                   Certificate of Notice Page 4 of 4
District/off: 0752-1                                             User: cmendoza1                                                        Page 3 of 3
Date Rcvd: Dec 23, 2020                                          Form ID: pdf003                                                      Total Noticed: 44

Date: Dec 25, 2020                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 22, 2020 at the address(es) listed
below:
Name                            Email Address
Joseph M D'Onofrio
                                on behalf of Debtor 1 Melissa Ann Coleman ndil@geracilaw.com

Kyle T Dallmann
                                on behalf of Debtor 1 Melissa Ann Coleman ndil@geracilaw.com

M.O. Marshall
                                ecf@55chapter13.com ecfchi@gmail.com

Patrick S Layng
                                USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 4
